Fourth Court of Appeals
                                San Antonio, Texas
                                      March 12, 2014

                                   No. 04-13-00157-CV

                              William McDonald RIDDICK,
                                       Appellant

                                            v.

     Cynthia Riddick MARMOLEJO, Warren Pretlow Riddick, Patricia Riddick Nathan,
                            and William P. Riddick,
                                  Appellees

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2011-PC-3942
                         Honorable Tom Rickhoff, Judge Presiding

                                         ORDER

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that Appellees, Cynthia Riddick
Marmolejo, Warren Pretlow Riddick, Patricia Riddick Nathan, and William P. Riddick, recover
their costs of appeal from Appellant William McDonald Riddick.

      It is so ORDERED on March 12, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 12th day of March, 2014.



                                                 Keith E. Hottle, Clerk